Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-12, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US Pat.Pub.2009/0165305) in view of Haddad (US 8,731,186).  
Regarding claim 1, Kraus generally teaches the invention of an electric shaver for personal care (electric shaver), comprising 
a magnetic linear drive unit (motor) 2 having first and second drive components (first and second rotors) 7, 8 adapted to magnetically interact with each other to oscillate relative to each other in a substantially linear manner (¶[0022]; Figs.1&3),
a drive train (drive pin/oscillatory frame) 12/20 connecting said first drive component 7 to a working tool (shaving head) 4 (¶[0024]-¶[0025]; Fig.1), 
a drive support (motor mount) 22 for supporting said drive unit 2 to a housing 1 and being rigidly fixed to the housing (i.e., by fastening tabs 23) so as to be in a fixed position relative to the housing or a structural element of the electric appliance (¶[0025]; Fig.3), 

and the structural part of said drive train (i.e., oscillatory frame) 20 is movable relative to said drive support 22 (i.e., oscillatory frame 20 oscillates related to support 22 and housing 1; Figs.2&3), 
[a] structural part of said drive support (motor mount) 22, said structural part of said drive train (oscillatory frame) 20 forms a first frame, said structural part of said drive support 22 also forms a second frame, and said first and second frames together form a cage (oscillatory frame 20 and motor mount 22 structural parts surround motor 2; Fig.3).  

    PNG
    media_image1.png
    817
    820
    media_image1.png
    Greyscale


But, Haddad teaches a linear drive unit comprising a voice coil motor or generator 802 having first and second drive components (coil/bobbin 816/818 and piston 820) adapted to magnetically interact with each other to oscillate relative to each other in a linear manner (c.7:50-c.8:12; Fig.8).  Haddad further teaches the housing at least partially surrounding the drive unit comprises mu-metal for magnetic shielding of the motor magnet (c.10:10-12).  In other words, Haddad teaches a magnetic shielding formed at least partially by a structural part of said drive support, which structural part is made of a material with a magnetic permeability and configured to surround the drive unit at sides thereof.  Further, Haddad’s mu-metal housing inherently comprises a magnetic permeability of about µr > 10 since mu-metal is a nickel-iron soft ferromagnetic alloy with very high permeability values of 80,000-100,000 compared with 1,000 for ordinary steel (https://en.wikipedia.org/wiki/Mu-metal).

	Regarding claim 2, regarding the material of the drive support, Haddad further teaches a structural part comprising a housing at least partially surrounding a drive unit made of mu-metal material, for magnetic shielding (c.10:10-12).
	Regarding claim 3, in Kraus the structural part of said drive support (i.e., oscillatory frame 20) is configured to connect said drive unit to 2 said housing 1 via springs 3. Further, regarding the material and use of the drive support, Haddad’s mu-metal material provides magnetic shielding.
	Regarding claim 4, in Kraus the structural part of said drive support (i.e., oscillatory frame 20) is configured to transmit a driving movement to drive pin 12. Regarding the material and use of the drive support, Haddad’s mu-metal material provides magnetic shielding.
	Regarding claim 5, in Kraus the structural part of the drive support and the structural part of the drive train (i.e., both comprise oscillatory frame 20) are made from Haddad’s mu metal sheet, for magnetic shielding.

	Regarding claim 7, Kraus teaches the structure of a frame, and Haddad teaches a mu-metal material of soft magnetic metal, for magnetic shielding.
 Regarding claim 11, Kraus teaches the structural part of said drive support (motor mount) 22 comprises a mounting frame 22 and said frame being formed by the mounting frame 22 which is connected to said drive unit 2 by a spring device 3/6 movably supporting said drive unit onto said mounting frame, said mounting frame 22 including mounting portions 23 to be mounted to said housing 1 (Fig.3). Further, regarding the material and use of the drive support/mounting frame 22, Haddad’s mu-metal material is a soft magnetic metal and a metal with a magnetic permeability of about µr > 10, for magnetic shielding.
Regarding claim 12, Kraus teaches a structural part of said drive train comprises a transmitter frame (i.e., oscillatory frame 20) which is fixedly connected to one of said movable drive components of said drive unit and connected to a drive pin 12 for driving the working tool 4 (Figs.2-3). Further, regarding the material and use of the drive support/mounting frame, Haddad’s mu-metal material is a soft magnetic metal and a metal with a magnetic permeability of about µr > 10, for magnetic shielding.
Regarding claim 15, Kraus teaches the structural part of the drive train (i.e., oscillatory frame 20 and other connected parts, not numbered).  Further, regarding the material, Haddad’s mu-metal is intrinsically a soft magnetic material having a relative magnetic permeability of 
Regarding claim 18, in Kraus the first and second frames 20 & 22 together form the cage surrounding the magnetically interacting drive components (rotor/coils) 8/10 of the drive unit 2 on more than four sides thereof (i.e., oscillatory frame 20 and box-shaped motor mount 22 surround motor 2 on five sides; ¶[0024]-¶[0025]; Figs.2-3).
Claim 1-5, 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba (US 7,334,338) in view of Haddad (US 8,731,186).  
Regarding claim 1, Shiba generally teaches the invention of an electric shaver for personal care (electric dry shaver), comprising 
a magnetic linear drive unit (actuator) 100 having first and second drive components (magnets 150 & stator electromagnet 120) adapted to magnetically interact with each other to oscillate relative to each other in a substantially linear manner c.3:51-c.4:26; Figs.7-9),
a drive train (including oscillator seat 130 & coupling link 140) connecting said first drive component 150 to a working tool (cutters) 122 (c.3:13-15; Fig.2), 
a drive support (anchor plate) 180 for supporting said drive unit 100 to a housing (shaving head) 40 and being rigidly fixed to the housing (i.e., by screws 44) so as to be in a fixed position relative to the housing or a structural element of the electric appliance (c.3:57-60; Fig.7), and 
a structural part of said drive train (oscillator seat & coupling link) 130 & 140 at least partially surrounding the drive unit 100 and configured to surround the drive unit 100 at sides 
[a] structural part of said drive support (anchor plate) 180, said structural part of said drive train (oscillator seat & coupling link) 130 & 140 forms a first frame, said structural part of said drive support 180 also forms a second frame, and said first and second frames together form a cage (i.e., oscillator seat/coupling link 130/140 and anchor plate 180 surround actuator 100; Fig.7).  

    PNG
    media_image2.png
    714
    644
    media_image2.png
    Greyscale


partially surrounding the drive unit 100 in that they are not disclosed as “a magnetic shielding…made of a material with a magnetic permeability of about µr > 10” such that a “magnetic shielding” is formed at least partially also by a structural part of said drive support (anchor plate) 180, the structural part of said drive train (oscillator seat & coupling link) 130 & 140 forms a “magnetic shielding form[ing] a first magnetic shielding frame”, said structural part of said drive support (anchor plate) 180 also forms “the magnetic shielding form[ing] a second magnetic shielding frame, and said first and second magnetic shielding frames [oscillator seat/coupling link 130/140 and anchor plate 180] together form a magnetic shielding cage.”  In other words, Shiba discloses the invention except that first and second frames 130/140 & 180 surrounding actuator 100 are not made of a material with a magnetic permeability of about µr > 10 thereby enabling them to function as a magnetic shielding frame/cage.
But, Haddad teaches a linear drive unit comprising a voice coil motor or generator 802 having first and second drive components (coil/bobbin 816/818 and piston 820) adapted to magnetically interact with each other to oscillate relative to each other in a linear manner (c.7:50-c.8:12; Fig.8). Haddad teaches the housing at least partially surrounding the drive unit comprises mu-metal for magnetic shielding of the motor magnet (c.10:10-12). Further, Haddad’s mu-metal housing inherently comprises a magnetic permeability of about µr > 10 since mu-metal is a nickel-iron soft ferromagnetic alloy with very high permeability values of 80,000-100,000 compared with 1,000 for ordinary steel (https://en.wikipedia.org/wiki/Mu-metal).
	Thus, it would have been obvious before the effective filing date to modify Shiba and make the structural parts of the drive train (oscillator seat & coupling link) 130 & 140 and drive 
	Regarding claim 2, Shiba teaches a structural part of the drive support (oscillator seat & coupling link) 130 & 140.  Further, regarding the material of the drive support, Haddad further teaches a structural part comprising a housing at least partially surrounding a drive unit made of mu-metal material, for magnetic shielding (c.10:10-12).
	Regarding claim 3, in Shiba the structural part of said drive support (oscillator seat & coupling link) 130 & 140 is configured to connect said drive unit 100 to said housing (shaving head) 40 via coupler springs 160. Further, regarding the material and use of the drive support, Haddad’s mu-metal material provides magnetic shielding.
	Regarding claim 4, in Shiba the structural part of said drive support (oscillator seat & coupling link) 130 & 140 is configured to transmit a driving movement to drive pin 102. Regarding the material and use of the drive support, Haddad’s mu-metal material provides magnetic shielding.
	Regarding claim 5, in Shiba the structural part of the drive support (oscillator seat & coupling link) 130 & 140 and the structural part of the drive train (oscillator seat & coupling link) 130 & 140 are made from Haddad’s mu metal sheet, for magnetic shielding.

Regarding claim 15, Shiba teaches the structural part of the drive train (oscillator seat & coupling link) 130 & 140.  Further, regarding the material, Haddad’s mu-metal is intrinsically a soft magnetic material having a relative magnetic permeability of about µr > 10 since mu-metal is a nickel-iron soft ferromagnetic alloy with very high permeability values of 80,000-100,000 compared with 1,000 for ordinary steel (https://en.wikipedia.org/wiki/Mu-metal).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over either Kraus & Haddad or Shiba & Haddad, further in view of Kitamura (US Pat.Pub.2008/0130169).
In either combination, Haddad teaches mu-metal as the magnetic shielding material, not “a ferritic or martensitic steel”.  
But, Kitamura teaches a magnetic shielding member for a spindle motor comprising a magnetic plate 70 and a shielding ring 73 formed of magnetic material, such as stainless steel (¶[0047]-¶[0049]).  “Stainless steel” includes both “a ferritic and martensitic steel”. See, Stainless Steel and its Families”,
https://www.stainless-steel-world.net/basicfacts/stainless-steel-and-its-families.html.
It would have been obvious before the effective filing date to modify either Kraus & Haddad or Shiba & Haddad and provide a “ferritic and martensitic steel” [sic] as the magnetic .  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over either Kraus & Haddad or Shiba & Haddad, further in view of Matsuda et al. (US 9,127,366).
In either combination, Haddad teaches mu-metal as the magnetic shielding material, not an electrolytic zinc-coated steel sheet. 
But, Matsuda teaches surface-treated zinc-based metal coated steel sheet has excellent electromagnetic wave shielding properties (c.1:15-27).  
It would have been obvious before the effective filing date to modify either Kraus & Haddad or Shiba & Haddad and provide a zinc-coated steel sheet as the magnetic shielding material since Matsuda teaches this material has excellent electromagnetic wave shielding properties.  The product-by-process limitation of “electrolytic” zinc-coated steel sheet is not given weight in the apparatus claim. See MPEP 2113.  

Allowable Subject Matter
Claims 8-10 & 13-14 are allowed.   
The prior art of record does not appear to further teach “a pair of magnetic shielding frames is provided, said pair of magnetic shielding frames surrounding the drive unit in a pair of loops about loop axes extending transverse to each other” (claim 8) or “said transmitter frame includes a plate-like shield portion extending in front of a gap between the two drive components and entirely covers said gap between said two drive components, said plate-like shield portion extending substantially parallel to an oscillation axis of said drive components and transverse to a plane through said gap” (claim 14).
Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Regarding rejections under 35 USC §103 of claims 1-7, 11-12 & 15 over Kraus & Haddad and claims 1-5, 12 & 15 over Shiba & Haddad, applicant repeats the argument that Haddad is not analogous art since Haddad does not teach providing a shielding around a drive unit for an electric shaver and does not address designing a shielding to be compact and space-saving in size (p.10, 06 October 2020 Response). These arguments are not persuasive for reasons given in the prior 23 December 2020 Office Action, pp.11-12, and to which applicant’s attention is directed.    
Applicant also argues none of Kraus, Shiba or Haddad teach “first and second magnetic shielding frames [which] together form a magnetic shielding cage”.  This is not persuasive since 
Kraus teaches the structural parts of said drive train (oscillatory frame) 20 and drive support (motor mount) 22 form respective first and second frames which together form a “cage” surrounding the motor 2 since the oscillatory frame 20 and box-shaped motor mount 22 surround the motor (¶[0024]-¶[0025]; Figs.2-3).  Further, in combination with Haddad’s mu-metal housing material, the first and second frames forming the cage in Kraus would function as first and second magnetic shielding frames and form a magnetic shielding cage. Similarly, Shiba’s structural part of the drive train (oscillator seat & coupling link) 130 & 140 forms a first frame, the structural part of the drive support 180 also forms a second frame, and said first and second frames together form a cage since oscillator seat/coupling link 130/140 and anchor plate 180 surround actuator 100 (Fig.7), and in combination with Haddad’s mu-metal housing material, the first and second frames forming the cage in Shiba would function as first and second magnetic In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832